DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The abstract of the disclosure is objected to because the abstract should be limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure 
“a reception unit”, “an acquisition unit”, and “a control unit” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the units that process the content” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2017/0013093 A1) (Of Record) (hereafter “Kwon 1”) in view of Kwon et al. (US 2016/0198023 A1) (Of Record) (hereafter “Kwon 2”).
Regarding claim 1, Kwon 1 teaches: A reception apparatus, comprising:
a reception unit that receives a content transmitted in an IP (Internet Protocol) transmission system [synchronization & demodulation module 9000 can receive input signals (par. 281, Fig. 9).  The signal input may be IP streams (par. 284)]
an acquisition unit that acquires, based on first control information that is transmitted in a first layer in a protocol stack of the IP transmission system and includes information indicating whether second control information exists, the second control information [output processor 9300 can acquire necessary control information from data output from the signaling decoding module 9400 (par. 284-285, Fig. 9).  FIC_FLAG is signaled in the physical layer and indicates whether FIC exists (par. 417 and 421, Fig. 9 and 14)] and
a control unit that controls operations of the units that process the content based on the second control information [output processor 9300 can perform reverse procedures of various compression/signal processing procedures based on the necessary control information (par. 284, Fig. 9).  A receiver can decode FIC and obtain information such as broadcaster ID, number of services, and BASE_DP_ID (par. 420).  Processors 162, 169, and 173 process the signaling information (par. 526-528, Fig. 30)].
While Kwon 1 teaches FIC data is generated and consumed in the Management Layer, Kwon 1 does not explicitly disclose: the second control information transmitted in a second layer higher than the first layer.
Kwon 2 teaches: second control information transmitted in a second layer higher than the first layer [FIC may be transmitted in the form of link layer signaling (par. 339 and 348) or FIC may be transmitted in an IP layer (par. 359).  Fig. 1 shows link layer and IP are higher than physical layer.].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kwon 1 and Kwon 2 before the effective filing date of the claimed invention to modify the reception apparatus of Kwon 1 by incorporating the second control information transmitted in a second layer higher than the first layer as disclosed by Kwon 2.  The motivation for doing so would have been to allow the receiver to rapidly acquire information about a channel (Kwon 2 -par. 359).  Therefore, it would have been obvious to combine the teachings of Kwon 1 and Kwon 2 to obtain the invention as specified in the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwak et al. (US 2014/0120861 A1) - TRANSMITTING/RECEIVING SYSTEM AND METHOD FOR PROCESSING A BROADCAST SIGNAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424